Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/1/22 is acknowledged. Claims 1, 3, 5-10 and 12-20 are now pending.
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The alternative welding steps recited in claim 19 are already recited in claim 14, from which it depends.  The examiner believes that Applicant overlooked claim 19, since Applicant cancelled claim 4, which stood in an equivalent relation to claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (“APA,” US PGPub. 2020/0015325) in view of US PGPub. 2002/0153368 to Gardner et al (Gardner).
	Referring to Figures 1A & 1B, and ¶¶ [0014] – [0022], the APA discloses, as recited in independent claims 1, 8, 14 and 20, a “floor panel [10]... comprising: an impact layer [28]... a core layer [18]... a positive temperature coefficient heater [24] between the impact layer and the core layer, the heater comprising a first dielectric layer [24A]; a positive temperature coefficient heater element [24C] on the first dielectric layer; and a second dielectric layer [24D] overlaying and... the positive temperature coefficient heater element; and at least one structural layer [16, 18] between the impact layer and the bottom surface” of the floor panel.
As recited in independent method claims 14 and 20, such “PTC heaters are typically made of conductive inks printed on... polymer substrates” (¶ [0019]).
As recited in claims 2, 8, 14, and 20, the AIA  inherently discloses “a bus bar on the first dielectric layer,.. overlapping... the positive temperature coefficient heater element,” since current must be provided to the PTC heater element formed as an extended layer (el’t 24C, Fig. 1B), and bus bars are the ordinary means to do this. Alternatively, Gardner discloses, in Figs. 1 & 2A, and ¶¶ [0032] – [0033], bus bars (12, 14) on a first dielectric layer (18) overlapping a PTC heater element (10). And by the same convention that implicates their inherency above, it would have been obvious, to one of ordinary skill in the art, to adapt the bus bar arrangement of Gardner to the PTC heater element of the APA.
Hence claims 1, 8, 14, and 20 differ substantively from the APA only in calling for welding the first and second dielectric layers together with the PTC heater element and bus bars therebetween, without the use of adhesive.  Gardner discloses, at Figs. 1 & 2A, and ¶¶ [0020] & [0031] – [0033], welding first and second dielectric layers together (16, 18), with a structurally equivalent heater element (10) and bus bars (12, 14) therebetween, joining these layers without the use of adhesive. It would have been obvious to weld the dielectric layers together, because “adhesive resins... must be cured... time consuming and dangerous due to the toxicity of the materials involved. In addition, while adhesive resins are widely used to make laminated fabric heaters, the heat output from these type of heaters over a period of time dries the resin, leading to cracking of this layer and ultimately, the heater delaminates and loses function” (Gardner, ¶ [0009]), and, moreover, it affords a more compact and simplified heater structure.
As in claims 3 and 12, the APA discloses polyimide first and second dielectric layers (¶ [0018]).
As in claims 1, 8, 14 and 19, the Gardner discloses “welding [by]... heat sealing” (¶ [0036]), offering the advantage of making heater panels of indefinite length.
As recited in claims 5, while the APA does not expressly discuss “a second core layer,” this does not patentably distinguish the claim from the prior art. It would have been obvious to add a second core layer strictly and routinely in accord with the desired rigidity of the panel.
As recited in claims 6, 10 and 18, the APA includes bus bars, which are by definition excellent conductors such as silver or copper and, conventionally, applied as precursor inks commercially available at the time of the invention (¶ [0031]). Because these are readily applicable, as inks, to diverse substrate shapes, they would have been the obvious choice to one of ordinary skill in the art.
As recited in claim 7, the APA discloses a “structural layer [16, 20]... comprising a structural fiber matrix... with a structural resin” (¶ [0015]).
As recited in claim 13, although the APA does not discuss dielectric layer thickness, such as the claimed 20 – 200 microns, because heater layer thickness is routinely determined by structural constraints and power needs, the recited range would have been obvious.
And as recited in claims 15 and 16, because inks for heating layers and bus bars are first applied to the dielectric substrate, and ordinarily cured by heating before adding further covering layers, it would have been obvious to thus pretreat the first dielectric layer, by applying the PTC heater layer and bus bars to the dielectric substrate, and curing the composite.  
As recited in claims 9 and 17, the APA includes a PTC heater precursor as conductive inks (¶ [0019]), but does not discuss such details as “carbon-filled” PTC ink. Noting that carbon filled PTC inks were also commercially available at the time of the invention, with the properties needed for a PTC heater film (¶ [0031]), it would have been obvious to use such a PTC heater film.
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
Applicant states that Gardner “does not appear to teach a [PTC] heater positioned on a first dielectric layer... [and] a second dielectric layer welded to the first dielectric layer through... weldable portions such that the first... and second dielectric layer[s] form weld joints... made from... heat sealing” (Response, par. bridging pages 7 & 8).
As shown above, however, Gardner discloses, at Figs. 1 & 2A, and ¶¶ [0020] & [0031] – [0033], feeding first and second dielectric layers together (16, 18), with a structurally equivalent heater element (10) and bus bars (12, 14) therebetween, through rollers heated so as to “cause some of the thermoplastic to flow through” the heater element, “fusing the films” (¶ [0020]). That is, the thermoplastic layers are “fused together... into a consolidated sheet of exact thickness... the thermoplastic heats sufficiently to flow through” openings or foraminous layers, and become “fused” into a single sheet (¶ [0036], Exr’s emphasis). This constitutes exactly a “welding” of thermoplastic layers. Gardner reserves the term “welding” for metals, as Applicant noted of Gardner’s discussion of metal wire welding (see, e.g., ¶ [0020]). 
Gardner in fact teaches two of the dielectric thermoplastics contemplated by Applicant: polyetherimide and polyimide (though misspelling the latter, ¶ [0031]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/7/22